DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (03/17/2022) in which a (3) month Shortened Statutory Period for Response has been set. 

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                 Acknowledgements

3.       Upon entry, claims (1, 3 -5, 7 -9, 11 -13, and 15 -17) appears pending for examination, of which (1, 9, 17) are the three (3) parallel running independent claims on record, being amended. Claims (2, 6, 10 and 14) were cancelled. 

3.1.	The undersigned thanks applicant representative (Atty. J. Suh; Reg. No. 79350) for the new list of amendments provided, and clear stated remarks and observations.

                                               Information Disclosure Statement

4.	The submitted IDS(s) (04/29/2022, 05/04/2022), are in compliance with the provisions of 37 CFR 1.97, have been reviewed and considered by the Examiner. 
 
              Notice of Allowance

5.       In view of the new amendments provided, and persuasive arguments presented, the examiner undersigned considers that the application has been placed in conditions for allowance, and therefore the previous rejection under 35 USC 103 is withdrawn, and a Notice of Allowance on claims (1, 3 -5, 7 -9, 11 -13, and 15 -17) appears as following;

6.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  Reasons for Allowance

7.       The following is the Examiners statement of reasons for allowance:

7.1.    The three (3) parallel running Independent claims on record (1, 9 and 17), are drawn to a video codec implementation in accordance with the VVC standard (Figs. (2 -3)), and specifically directed to inter prediction technique (Figs. (6 -10)), comprising 
_ deriving a refined L0 and L1 motion vector by applying DMVR tool, wherein the deriving of the prediction samples comprises;
_ deriving BDOF flag information related to indicate whether to apply bi-directional optical flow (BDOF) applies; 
_ based on whether a first picture order count (POC) difference between a current picture and the LO reference picture and a second POC difference between the current picture and the L1 reference picture are the same;
_ and wherein it is determined that the DMVR is applied based on a case that a merge mode is applied to the current block.

7.2.    The below group of Prior art (PA) presented on record (Section 8), fails to fairly disclose and/or suggest the specificities of the above inter-prediction technique (see 7.1), that combined with the rest of the feature/steps involved in the cited codec process, having no analogous in the Art at the time the invention was made/filed, and therefore is/are to be considered a novelty.

7.3.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance.

7.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     					    Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1. Patent documentation:
US 11,3105,26 B2		Chen; et al.		H04N19/176; H04N19/46; H04N19/521; 
US 11,206,425 B2		Liao; et al.		H04N19/139; H04N19/176; H04N19/61; 
US 11,166,037 B2		Chiang; et al.		H04N19/176; H04N19/189; H04N19/159; 
US 11,159,816 B2		Liu; et al.		H04N19/119; H04N19/577; H04N19/44; 
US 11,153,590 B2		Xu; et al.		H04N19/159; H04N19/105; H04N19/70; 
US 20210266595 A1	Su; et al.		H04N19/105; H04N19/176; H04N19/577; 


8.2. Non-Patent documentation (recorded on file):
_ Complexity reduction and bit-width control for bi-directional optical flow; Oct-2018.
_ Co-existing analysis for DMVR with BDOF; Jan-2019. 
_ Weighted prediction with BDOF and bi-prediction with CU weight harmonization; Jan-2019

                                                              CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800)786-9199 (USA/CANADA) or (571)272 -1000.
/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.